DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hiroshi JP2012184757.
Regarding claim 1, Hiroshi teaches A high-pressure fuel supply pump, comprising: 
a pump body (11 housing figure 19-20 paragraph 61-64 and 71) that includes a pressurizing chamber inside; 
a damper cover (12 figure 19-20 lid  member) that forms a damper chamber on an upstream side of the pressurizing chamber together with the pump body; 
a damper (50 figure 19-20) that is disposed in the damper chamber (110 figure 19-20) and formed by laminating two diaphragms; and 
a first holding member (210 figure 19-20) that is disposed in the damper chamber and presses and holds the damper from one side, wherein the first holding member includes 
211 first reinforcement part) for regulating movement of the damper in the radial direction, and 
a second regulation portion (215 instillation part) that regulates a radial movement of the first holding member in the damper chamber, and 
wherein a flow path that allows fuel in the damper chamber (110 fuel chamber) to circulate to both surfaces of the damper (50 figure 19-20) is formed at the position of the second regulation portion (215 second restriction portion).
Regarding claim 2, Hiroshi teaches the limitations of claim 1.
Hiroshi further teaches wherein the second regulation portion is provided at intervals in a circumferential direction of the first regulation portion, and is configured by a plurality of projections protruding radially outward, and (215 installation parts)
wherein the flow path is configured by a plurality of spaces formed between adjacent projections among the plurality of projections.
Regarding claim 3, Hiroshi teaches the limitations of claim 1.
Hiroshi further teaches wherein the second regulation portion is configured by a flange formed in an annular shape, and (216 installation part)
wherein the flow path is configured by a communication hole provided in the flange (paragraph 72 figure 21a).
Regarding claim 6, Hiroshi teaches the limitations of claim 1.
Hiroshi further teaches further comprising: 
a second holding member (220 second cover member paragraph 61-64, 71-73 figure 19-22) that is disposed on an opposite side of the first holding member with the damper interposed in the damper chamber and presses and holds the damper from the other side.
Regarding claim 7, Hiroshi teaches the limitations of claim 6. 
220) includes a third regulation portion (221) that regulates radial movement of the second holding member in the damper chamber.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP2012184757 in view of Shinobu (JP2013060944).
Regarding claim 4, Hiroshi may not explicitly teach however Shinobu teaches wherein the damper cover (60 lid member) is capable of accommodating the damper and the first holding member (800 upper holding member), and is formed in a tubular shape with one side closed, and 
wherein the first holding member is configured such that a gap is formed between the second regulation portion (engagement portion of the claw part 801) and an inner peripheral surface of the damper cover (lid member 60 paragraph 35 figure 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinobu to teach the teachings above. The motivation would be to increase damping effectiveness.
Regarding claim 6, Hiroshi does not explicitly teach however Shinobu teaches further comprising: a second holding member that is disposed on an opposite side of the first holding member (800 upper support holding member figure 8) with the damper (pulsation damper main body 71) interposed in the damper chamber (fuel chamber 63) and presses and holds the damper from the other side.
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinobu to teach further comprising: a second holding member that is disposed on an opposite side of the first holding member with the damper interposed in the damper chamber and presses and holds the damper from the other side. The motivation would be to increase damping effectiveness.
Regarding claim 7, Hiroshi does not explicitly teach however Shinobu teaches wherein the second holding member (90 lower support figure 8) includes a third regulation portion (abutting part 96) that regulates radial movement of the second holding member (90 lower support member) in the damper chamber (fuel chamber).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinobu to teach wherein the second holding member includes a third regulation portion that regulates radial movement of the second holding member in the damper chamber. The motivation would be to increase damping effectiveness.
Regarding claim 8, Hiroshi does not explicitly teaches however Shinobu teaches wherein the damper cover (lid member 60 figure 8) is capable of accommodating the three members of the damper, the first holding member (800 upper holding member), and the second holding member (lower support member 90), and is formed in a tubular shape with one side closed, and 
96 abutting part) and an inner peripheral surface of the damper cover (lid member 60).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinoubu to teach wherein the damper cover is capable of accommodating the three members of the damper, the first holding member, and the second holding member, and is formed in a tubular shape with one side closed, and wherein the second holding member is configured such that a gap is formed between the third regulation portion and an inner peripheral surface of the damper cover. The motivation would be to increase damping effectiveness.
Regarding claim 10, Hiroshi does not explicitly teach however Shinoubu teaches wherein the first holding member (upper holding member 800) includes 
a contact portion (abutting part 800) that abuts on the damper cover (lid member 60), 
a pressing portion that presses the damper (damper main body 71), and 
a cylindrical side wall surface portion that connects the contact portion and the pressing portion, and 
wherein the side wall surface portion includes a communication hole (811 fuel passage) that allows communication between a radially inner space and a radially outer space.
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinoubu to teach wherein the first holding member includes a contact portion that abuts on the damper cover, a pressing portion that presses the damper, and a cylindrical side wall surface portion that connects the contact portion and the pressing portion, and wherein the side wall surface portion includes a communication hole that allows communication between a radially inner space and a radially outer space. The motivation would be to increase damping effectiveness.
Regarding claim 11, see the rejection to claim 1 as the limitations are substantially similar.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi JP2012184757 in view of Shinobu (JP2013060944) in further view of Junji (JP2014240660)
Regarding claim 12-14, Hiroshi does not explicitly teach however Shinoubu teaches a suction pipe (fuel inlet 66) is joined to the octagonal outer peripheral surface of the damper cover (60 lid member).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Hiroshi based on the teachings of Shinoubu to teach a suction pipe is joined to the octagonal outer peripheral surface of the damper cover. The motivation would be to increase damper effectiveness.
Hiroshi and Shinoubu does not explicitly teach however Junji teaches a high pressure fuel supply pump comprising: a damper cover (14 figure 1-3 paragraph 36-36) which forms a damper chamber upstream of a pressurization chamber 11 with a pump body (pump housing 1); 
The first holding member (damper holder 91) which is disposed in the damper chamber and presses and holes the damper (90 metallic damper) from one side of the damper chamber; and a suction pipe (suction joint 101) which is joined to the upper end surface of the damper cover (14) in view of figure 1 wherein the damper holder 91 [the first holding member] has an upper edge part 91b [the abutting part] which abuts the damper cover 15 and a communication hole the dimeter which is greater than that of a flow path of the suction joint 101 (the suction pipe) is formed in a plane of the upper edge part 91b (the abutting part) the plane abutting the damper cover 14 (the damper cover)
The upper holding member 800 (first holding member) in the invention disclosed in document 2 as the third embodiment is elastically deformed by abutting the lid member 60 (the damper cover); and the damper holder 91 (the first holding member) in the invention is elastically deformed by abutting the damper cover 14.
It would have been obvious for one of ordinary skillin the art to modify Hiroshi and Shinoubu based on the teachings of Shinoubu to teaches the teachings above. The motivation would be to increase damper effectiveness.
Allowable Subject Matter
Claims 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747